     Case 1:20-cv-00270-EGB Document 9 Filed 06/29/20 Page 1 of 2




     In the United States Court of Federal Claims
                                 No. 20-270C
                            (Filed: June 29, 2020)

***************************

TOMIKA GARDNER & MAMADOU KANE,

                     Plaintiffs,

v.

THE UNITED STATES,

                     Defendant.

***************************

                                   ORDER

       Plaintiffs filed their complaint on March 10, 2020, alleging that
federal and local law enforcement agencies have wrongly identified them as
threats to national security causing them to be racially profiled, stalked, and
tortured by these agencies, all without due process. Plaintiffs implicate
various federal and local law enforcement agencies but do not provide further
factual detail regarding the activities or harms alleged. Plaintiffs request
injunctive relief from the alleged surveillance and compensatory damages for
the wrongs alleged to have been suffered. Defendant timely moved to dismiss
for lack of jurisdiction, contending that the complaint sounds in tort, a claim
over which the court has no jurisdiction. Plaintiffs have not responded. We
need not wait for a response, however, because it is plain on the face of the
complaint that we must dismiss it for lack of jurisdiction.

       This court has jurisdiction over claims “against the United States
founded either upon the Constitution, or any Act of Congress or any
regulation of an executive department, or upon any express or implied
contract with the United States, or for liquidated or unliquidated damages in
cases not sounding in tort.” 28 U.S.C. § 1491(a)(1) (2012). Put simply, this
court hears cases seeking money from the United States that are not tort
claims. Plaintiff must identify some substantive source of law, regulation, or
contract that mandates he be paid money by the United States. See Fisher v.
  Case 1:20-cv-00270-EGB Document 9 Filed 06/29/20 Page 2 of 2




United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005). We must satisfy
ourselves of jurisdiction first and, if it is lacking, dismiss the case sua sponte.
RCFC 12(h)(3).

        The plaintiff has not identified any Constitutional provision, statute,
or other regulation which directs the federal government to pay him money.
To the extent that any detail sufficient to raise a claim cognizable in court is
alleged, it is one that sounds in tort, an area of law specifically excluded from
our jurisdiction. Inasmuch as the plaintiff believes that the government has
violated his civil rights by targeting him on account of his race or religious
affiliation, such as an action under 42 U.S.C. § 1983 (2012), this court also
does not have jurisdiction over those claims. Elkins v. United States, 229 Ct.
Cl. 607, 608 (1981).

       Because plaintiff has failed to show that the court has jurisdiction over
his claims, his complaint must be dismissed. Accordingly, the following is
ordered:

       1. For good cause shown, plaintiffs’ motion to proceed in forma
          pauperis is granted.

       2. Defendant’s motion to dismiss is denied as moot.

       3. The Clerk of Court is directed to dismiss the complaint for lack of
          jurisdiction and enter judgment accordingly.

No costs.


                                             s/ Eric G. Bruggink
                                             ERIC G. BRUIGGINK
                                             Senior Judge




                                        2
